Title: Aaron Ely to Thomas Jefferson, 10 February 1819
From: Ely, Aaron,Society of Teachers of the City of New-York for Benevolent and Literary Purposes
To: Jefferson, Thomas


          
            Honoured sir,
            New York Feb. 10, 1819. Frankfort st. No. 9.
          
          Whilst we see the Fathers of our independence dropping one by one into the Eternal world, and ourselves left, to enjoy the rich inheritance of their labours.—our minds are involuntarily drawn into a contemplative view of the mighty struggles for our Freedom. When we retrace step by step, the progress of the great drama, in which you acted so conspicuous a part, who cannot see the hand of an Alwise and Overruling Providence, which led our Armies, & directed our counsels councils in those days of trial, and darkness? It is the province of the Almighty, to bring light out of darkness; and order out of confusion.
          Whilst your name shines in the annals of our nation and it will descend to posterity, with the benedictions of all good men, permit me as the organ of our Society, to express to you one tender wish, one humble prayer.
          ss.
          That you will set apart one hour in each day to study that rich treasure of knowledge, left us by the great Capt. of our Salvation.
          If we believe the bible to be the word of God, then bear with our prayers, that you will read it for yourself.—And may that Holy Spirit which dictated the scriptures, seal their truths upon your heart, and give that happiness which none but the true Christian can enjoy.
          This holy religion robs the grave of its sting, and lights the soul to immortal bliss.
          That your happiness may be immortal, is the prayer of the Society of Teachers of the city of New York
          
            Accept, dear Sir, the salutations of our Society, through me their corresponding Secretary.
            Aaron Ely,Treasurer. &c.
          
        